DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamizu et al. (US 20040232874 A1) in view of Hakamata et al. (DE 102018203460 A1).
Re. claims 1 and 11, Fukamizu disclose a bipolar stepper motor driving device for driving a stepper motor (20) including stator coils (19a, 19b) having a plurality of 
a plurality of H-bridge circuits provided correspondingly to the phases of the stator coils (see elements 130a and b in fig. 1 and 5);
a current detector (140a) configured to detect current flowing in the stator coils (¶. [0030]);
Embodiment 1 teaches a control circuit (120a) configured to execute drive control (GA1-GA4) of the H-bridge circuits (130a) to switch respective states of the stator coils (19a and 19b), and it does not teach a re-turning-on instruction unit. 
However, embodiment 4 differs from embodiment 1 in that synchronous rectification control is performed wherein Fukamizu discloses a re-turning-on instruction unit (circuit 46 in fig. 11) configured to command the control circuit (120a) to switch into a short-circuited state a stator coil (Fig. 13 PATH G shows the MOS transistors 10 and 12 as the high-side switches in the H-bridge circuit 130a are turned on, and holds the MOS transistors 11 and 13 as the low-side switches in the off-state in the H-bridge circuit 130a. Therefore, the phase stator coil 19a turn into the closed-loop short-circuited state ¶. [0136]-[0146]) which has shifted from an energized state to an off-state among the stator coils (see Fig. 12 PATH A-B which are the same as described in the embodiment 1, see Fig. 5, for reference), on a condition that an absolute value of a reverse current detected by the current detector has changed from a value larger than a threshold current 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention in embodiment 1 with the teaching in embodiment 4 to short-circuit a stator coil which has shifted from an energized state to an off-state among the stator coils when the value of a reverse current detected by the current detector has changed from a value larger than a threshold current value to a value smaller than the threshold current value. Consequently, an intended effect of noise and vibration suppression is sufficiently achieved.
and 
Fukamizu discloses an induced current detection resistor configured to detect an induced current, which flows in a case of the control circuit switching the stator coils into the short-circuited state (see induced current in PATH G in Fig. 13 “current flowing through the transistor 10 or 12”  is been measured by unit 180a in Fig. 14 and ¶. [0161]);
Fukamizu discloses a H-bridge circuits (element 150a in Fig. 14) includes:  
a first series circuit (see first arm of the H-bridge 150a in Fig. 14) in which a first switch (12) and a second switch (13) are connected in series; and 
a second series circuit (see second arm of the H-bridge 150a in Fig. 14) in which a third switch (10) and a fourth switch (11) are connected in series, wherein 	

Fukamizu does not disclose the induced current detection resistor is connected between the first switch and the second switch or between the third switch and the fourth switch.
Hakamata figure 1 depicts an induced current detection resistor (7 and 8) is connected between the first switch (Tr1) and the second switch (Tr3) or between the third switch (Tr2) and the fourth switch (Tr4).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Fukamizu with the teaching Hakamata to implement shunt resistors connect between the switches in the same arm; therefore, directly sensing the current in the short-circuited closed loop of the stator coils. 
Re. claim 2,  Fukamizu Fig. 1 discloses wherein each of the H-bridge circuits (130a-b) has two high-side switches (10 and 12) and two low- side switches (11 and 13), and wherein, in a case of the control circuit switching the stator coil into the short-
circuited state, the control circuit turns on the two high-side switches or turns on the two low-side switches (Fig. 13, PATH G).
	Re. claim 3,  Fukamizu Fig. 1 discloses wherein each of the H-bridge circuits includes a short-circuit switch (see switch in unit 180a), which generates a short-circuit in the corresponding stator coil (19a), and wherein the control circuit turns on the short-circuit switch to switch the stator coil into the short-circuited state (when both switches are in on state).

	Re. claim 5, Fukamizu discloses a timer circuit configured to start a time-measuring operation in response to that the corresponding H-bridge circuit shifts from the energized state to the off-state, wherein the re-turning-on instruction unit commands the control circuit switch into the short-circuited state a stator coil which has shifted from the energized state to the off- state among the stator coils, on a condition that: (i) the timer circuit has measured a predetermined time interval in the time-measuring operation; and (ii) the absolute value of the reverse current detected by the current detector has changed from a value larger than the threshold current value to a value 
Re. claim 6, Fukamizu discloses the current detector is further configured to detect current flowing in each of the stator coils based on a terminal voltage of each of current detection resistors, which is connected to a high-potential side of the H-bridge circuits in series or connected to a low-potential side of the H-bridge circuits in series (see a current detector 140a configured to detect current flowing in the stator coils using resistors ¶. [0030]).
Re. claim 7, Fukamizu discloses an induced current detection circuit configured to detect the induced current flowing in each of the stator coils based on a terminal voltage of the induced current detection resistor (¶. [0030].)
Re. claim 8, Fukamizu discloses wherein the control circuit is further configured to stop the drive control of the H- bridge circuits, on a condition that a value of the induced current is more than a predetermined value (¶. [0028]- [0029] and [0161]- [0164] and see signals VCA, SENA, PHCAA in Fig. 6).
Re. claim 9, Fukamizu discloses wherein each of the H-bridge has a MOSFET, wherein the MOSFET has a parasitic diode, and wherein the reverse current flows through the parasitic diode (see Fig. 13 PATH H).
Re. claim 10, Fukamizu discloses wherein each of the H-bridge circuits includes a short-circuit switch, which generates a short-circuit in the corresponding stator coil, wherein the off-state refers to a situation in which a power supply stops energization of the corresponding H-bridge to turn off the corresponding stator coil, wherein the short-circuited state refers to a situation in which the short-circuit is generated in the .
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846